                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

CHRISTOPHER MCPHAUL,                               §
                                                   §
        Plaintiff,                                 §    NO. 4:18-CV-690-ALM-KPJ
                                                   §
v.                                                 §
                                                   §
JASON     KIMBROUGH, LAUREN                        §
SRALLA, JORGE OCASIO, MIKE                         §
CRAWFORD, HEATH MITCHELL,                          §
and CITY OF FRISCO,                                §
                                                   §
        Defendants.                                §

                          MEMORANDUM OPINION AND ORDER

               McPhaul filed suit against the Jason Kimbrough, Lauren Sralla, Jorge Ocasio, Mike

Crawford, and Heath Mitchell (the “Individual Officers”) and City of Frisco, Texas (the “City”).

See Dkt. 1. McPhaul brings the following claims against the Individual Officers: (1) excessive

force, under 42 U.S.C. § 1983; (2) false arrest, under 42 U.S.C. § 1983; (3) negligence; (4) gross

negligence; (5) assault and battery; and (6) intentional infliction of emotional distress. McPhaul

brings the following claims against the City: failure to train, supervise, and discipline, under 42

U.S.C. § 1983. Plaintiff also seeks punitive damages. The Individual Officers and the City filed

Motions to Dismiss (Dkts. 17, 18).

       In Plaintiff’s response to Motions to Dismiss, Plaintiff requested leave to amend if the

Court “finds that Plaintiff’s pleadings are in any way deficient.” See Dkts. 28 at 31; Dkt. 27 at 23–

24. Accordingly, on April 9, 2019, the Court ordered Plaintiff to file an amended complaint by

April 30, 2019, after identifying “obvious, material drafting errors.” See Dkt. 33. The Court further

ordered the pending Motions to Dismiss (Dkts. 17, 18) be denied as moot, subject to reinstatement

if no amended complaint was timely filed. See id. On May 27, 2019, the Individual Officers filed
    a notice (the “Notice”) asserting that no amended complaint was timely filed and requesting that

    the Motions to Dismiss be reinstated and granted. See Dkt. 34. On June 11, 2019, the Court ordered

    the Motions to dismiss be reinstated. See Dkt. 35. To date, no response has been filed by Plaintiff

    regarding the Notice or the April 9, 2019, Order directing Plaintiff to amend the complaint.

    Plaintiff has made no filings in this matter since January 17, 2019.

            IT IS THEREFORE ORDERED that Plaintiff shall file a status report indicating why
.
    this matter should not be dismissed for want of prosecution or Amended Complaint by July 10,

    2019. Failure to timely file a status report or Amended Complaint will result in dismissal. If

    dismissal of the suit is satisfactory to Plaintiff, no further action is necessary.

            IT IS SO ORDERED.
            SIGNED this 3rd day of July, 2019.

                        .


                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE
